IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,    : No. 60 WAL 2017
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
         v.                      :
                                 :
                                 :
BRYAN JOHN MOYER,                :
                                 :
               Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,    : No. 61 WAL 2017
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
         v.                      :
                                 :
                                 :
BRYAN MOYER,                     :
                                 :
               Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,    : No. 62 WAL 2017
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
         v.                      :
                                 :
                                 :
BRYAN MOYER,                     :
                                 :
               Petitioner        :


                              ORDER



PER CURIAM
     AND NOW, this 17th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.




               [60 WAL 2017, 61 WAL 2017 and 62 WAL 2017] - 2